DETAILED ACTION

1.	This action is responsive to the communications filed on 01/19/2021.
2.	Claims 1-3, 5, 8-23 are pending in this application.
3.	Claims 1, 5, 8, 10, 12, 15, 17, 19, 21, have been amended.
4.	Claims 4, 6, 7, have been previously cancelled.  

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 


Response to Arguments

Applicant’s arguments with respect to claims 1-3, 5, 8-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a scheduled window" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein reserving the server resources comprises preventing access to the server resources by other tasks performed by the cloud computing system.” However, independent claim 8 recites “reserving server resources to prevent or block other tasks from accessing the server resources during a scheduled window for migrating a client instance of a cloud computing system to the server resources.” As such, claim 9 fails to further limit claim 8 as claim 8 is narrower in that it requires the prevention/blocking of other tasks based on a scheduled window. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 5, 8-15, 21, 22, are rejected under 35 U.S.C. 103 as being unpatentable over Shil (US 2020/0012505) in view of Amaral et al. (US 2016/0283270) and Maskalik et al. (US 2018/0060117).
	Regarding claim 1, Shil disclosed:
	A cloud computing system comprising: one or more data centers (Paragraph 12, one or more virtual data centers); 
a client instance hosted by a first set of allocated resources of the one or more data centers, wherein the client instance is accessible by one or more remote client networks (Paragraph 21, a virtual data center is a logical construct that provides compute, network, and storage resources to an organization. Paragraphs 24-25, SDN module (i.e., client instance) provides networking gateway or edge VM, edge VM provides VMs and other components in the cloud (i.e., first resources) with connectivity to external networks (i.e., remote client networks)); and 
an orchestration server communicatively coupled to the one or more data centers via the one or more client networks, wherein the orchestration server is configured to migrate the client instance to a second set of allocated resources of the one or more data centers by (Paragraphs 26, 28, Figure 2, SDN module 174 being upgraded to SDN module 294. SDN module 294 providing for network virtualization capabilities with hypervisors (i.e., second resources) that are not compatible with SDN module 174. Figure 2 illustrating the state in the migration of SDN module 174 to SDN module 294 in the virtual data center. Paragraph 30, to initiate the migration, orchestration component is invoked to instantiate a transitional host which is configured with SDN module 294. Paragraph 31, migration coordinator (MC) (i.e., orchestration server) configures SDN module 294 and its management appliances (i.e., more second resources) with configuration 175): 
migrating the client instance to the second set of allocated resources of the one or more data centers (Paragraphs 31-32, if there are no incompatibilities, MC configures all the edge devices, physical hosts, and management appliances to be migrated from transitional host to SDN module 294, at which point the migration of SDN module 174 to SDN module 294 is complete).
Shil did not explicitly disclose reserving the second set of allocated resources of the one or more data centers to prevent or block other tasks from accessing the second set of allocated resources during the migration; prior to migrating the client instance to 
However, in an analogous art, Amaral disclosed reserving the second set of allocated resources of the one or more data centers to prevent or block other tasks from accessing the second set of allocated resources during the migration (Paragraph 3, performing workload migrations. Paragraph 19, selecting an optimistic or pessimistic resource allocation method for parallel schedulers based on workload profile, user requirements, and datacenter’s states. Full resource pre-allocation is provided, where full resource pre-allocation means blocking the resources (i.e., holding the resources so as to be able to assign the resources to a workload). Paragraph 20, pre-allocation means the reservation of resources);
prior to migrating the client instance to the second set of allocated resources, releasing the reserved second set of allocated resources to identify any conflicts associated with migrating the client instance to the second set of allocated resources of the one or more data centers (Paragraph 28, allocating resources to the schedulers via a pessimistic resource allocator, a semi-pessimistic resource allocator, or an optimistic resource allocator. Schedulers that do not have pre-allocated resources will take a snapshot of the current available resources and plan the decisions based on it. Paragraph 99, conflict identification will recommend the possible conflicts detected in the combination of scheduler decisions. Conflict detection can occur during the scheduler execution, or after all the decisions have been made. An optimistic approach will plan all of the resources (i.e., allocating them) before sending the decisions. Paragraphs 108-109, each workload having a priority where the scheduler with the lower priority is delayed (i.e., releasing the resources that scheduler had in order for a higher priority workload to use them, see paragraph 115)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shil with Amaral because the references involve migration of resources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reservation of resources of Amaral with the teachings of Shil in order to reduce cancellations and schedulers wasting time and improving the performance of the workload combinations (Amaral, Paragraph 121).
	Shil and Amaral did not explicitly disclose identifying any scheduling conflicts associated with migrating the client instance to the second set of allocated resources of the one or more data centers by determining whether a scheduled window for migrating the client instance conflicts with performance of another scheduled task; and migrating the client instance to the second set of allocated resources of the one or more data centers in response to determining that the second set of allocated resources of the one or more data centers are reserved and that no scheduling conflict is identified.
	However, in an analogous art, Maskalik disclosed identifying any scheduling conflicts associated with migrating the client instance to the second set of allocated resources of the one or more data centers by determining whether a scheduled window for migrating the client instance conflicts with performance of another scheduled task (Paragraph 4, virtual computing instance migration between data centers. Paragraph 49, virtualization manager executes compatibility checks to ensure that VM120 can be migrated to the specified destination host. Paragraph 55, when live migrating from a multi-tenant cloud, in which different tenants schedule live migrations at similar times (i.e., scheduled window), the migration scheduler staggers the migrations (i.e., no scheduling conflicts) so that each migration can be carried out with low latency and high throughput in order to be completed within a reasonable amount of time);
	migrating the client instance to the second set of allocated resources of the one or more data centers in response to determining that the second set of allocated resources of the one or more data centers are reserved and that no scheduling conflict is identified (Paragraph 31, mobility agents 190, 192 perform blocking and synchronization between concurrent local migration workflows. Mobility agent 190 blocks (i.e., reserves) the local VM migration workflow at the point where mobility agent 190 is prepared to receive data from the source host. Likewise, mobility agent 192 blocks (i.e., reserves) the local VM migration workflow at the point where mobility agent 192 is prepared to send data to the destination host. Once both agents are synchronized, they will unblock and proceed with the forwarding process. Paragraph 55, when live migrating from a multi-tenant cloud, in which different tenants schedule live migrations at similar times, the migration scheduler staggers the migrations (i.e., no scheduling conflicts) so that each migration can be carried out with low latency and high throughput in order to be completed within a reasonable amount of time).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shil and Amaral with Maskalik because the references involve migration of resources, and as such, are within the same environment.  
(Maskalik, Paragraph 55).
	Regarding claim 8, the limitations are substantially similar to claim 1. Claim 8 recites a tangible, non-transitory, machine-readable-medium comprising machine-readable instructions that are executed by a processor (Shil, Paragraph 7, non-transitory computer readable medium comprising instructions. Paragraph 15, one or more CPUs). Therefore, the claim is rejected under the same rationale. 
	Regarding claim 2, the limitations of claim 1 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein the first set of allocated resources of the one or more data centers comprises a first set of server resources (Shil, Paragraph 21, a virtual data center is a logical construct that provides compute, network, and storage resources to an organization. Paragraphs 24-25, SDN module (i.e., client instance) provides networking gateway or edge VM, edge VM provides VMs and other components in the cloud (i.e., first resources) with connectivity to external networks).
	Regarding claim 3, the limitations of claims 2 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein the second set of allocated resources of the one or more data centers comprises a second set of server resources different from the first set of server resources (Shil, Paragraphs 26, 28, Figure 2, SDN module 174 being upgraded to SDN module 294. SDN module 294 providing for network virtualization capabilities with hypervisors (i.e., second resources) that are not compatible with SDN module 174 (i.e., different from the first set)).
	Regarding claim 5, the limitations of claim 1 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein the orchestration server is configured to migrate the client instance to the second set of allocated resources of the one or more data centers in response to confirmation that a topology of the second set of allocated resources of the one or more data centers corresponds to the topology of the client instance (Shil, Paragraph 31, MC then performs a compatibility check to determine if there are any incompatibilities between configuration 175 and SDN module 294 (e.g., no incompatibilities then topology corresponds). Paragraph 32, determinations of incompatibility are, for example, based on certain configurations such as having layer 2 VPNs enabled which certain SDN modules may not support. Another possibility is having a limit on the number of firewalls rules that can be enabled and configuration 175 having more firewall rules enabled than allowed).
	Regarding claim 9, the limitations of claim 8 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein reserving the server resources comprises preventing access to the server resources by other tasks performed by the cloud computing system (Amaral, Paragraph 19, full resource pre-allocation is provided, where full resource pre-allocation means blocking the resources (i.e., holding the resources so as to be able to assign the resources to a workload). Paragraph 20, pre-allocation means the reservation of resources).
	For motivation, please refer to claim 1. 
	Regarding claim 10, the limitations of claim 8 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein the machine-readable instructions cause the processor to perform acts comprising re-reserving the server resources without determining the topology of the server resources in response to determining that the server resources were not reserved (Amaral, Paragraph 28, allocating resources (i.e., reserving) to the schedulers via a pessimistic resource allocator, a semi-pessimistic resource allocator, or an optimistic resource allocator. Schedulers that do not have pre-allocated resources will take a snapshot of the current available resources and plan the decisions based on it. Paragraph 99, conflict identification will recommend the possible conflicts detected in the combination of scheduler decisions. Conflict detection can occur during the scheduler execution, or after all the decisions have been made. An optimistic approach will plan all of the resources (i.e., allocating them) before sending the decisions. Paragraphs 108-109, each workload having a priority where the scheduler with the lower priority is delayed (i.e., the higher priority workload will re-reserve the resources)).
	For motivation, please refer to claim 1.
	Regarding claim 11, the limitations of claim 8 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein migrating the client instance to the server resources comprises: attempting to create a change request associated with enabling modification of the (Shil, Paragraphs 26, 28, Figure 2, SDN module 174 being upgraded to SDN module 294. SDN module 294 providing for network virtualization capabilities with hypervisors (i.e., second resources) that are not compatible with SDN module 174 (i.e., change request). Figure 2 illustrating the state in the migration of SDN module 174 to SDN module 294 in the virtual data center. Paragraphs 31-32, if there are no incompatibilities, MC configures all the edge devices, physical hosts, and management appliances to be migrated from transitional host to SDN module 294 (i.e., move request), at which point the migration of SDN module 174 to SDN module 294 is complete).
	Regarding claim 12, Shil disclosed:
	A method for acquiring server resources at schedule time, comprising: 28SERV:0136receiving a request to migrate a client instance hosted by a first set of server resources of a cloud computing system to a second set of server resources of the cloud computing system (Paragraphs 26, 28, Figure 2, SDN module 174 being upgraded to SDN module 294. SDN module 294 providing for network virtualization capabilities with hypervisors (i.e., second resources) that are not compatible with SDN module 174. Figure 2 illustrating the state in the migration of SDN module 174 to SDN module 294 in the virtual data center. Paragraph 30, to initiate the migration, orchestration component is invoked to instantiate a transitional host which is configured with SDN module 294. Paragraph 31, migration coordinator (MC) (i.e., orchestration server) configures SDN module 294 and its management appliances (i.e., more second resources) with configuration 175); 
(Paragraphs 31-32, if there are no incompatibilities, MC configures all the edge devices, physical hosts, and management appliances to be migrated from transitional host to SDN module 294, at which point the migration of SDN module 174 to SDN module 294 is complete).
Shil did not explicitly disclose reserving the second set of server resources to prevent or block other tasks from accessing the second set of server resources during the migration; and prior to migrating the client instance to the second set of server resources, releasing the reserved set of server resources to identify any conflicts associated with migrating the client instance to the second set of server resources.  
However, in an analogous art, Amaral disclosed reserving the second set of server resources to prevent or block other tasks from accessing the second set of server resources during the migration (Paragraph 3, performing workload migrations. Paragraph 19, selecting an optimistic or pessimistic resource allocation method for parallel schedulers based on workload profile, user requirements, and datacenter’s states. Full resource pre-allocation is provided, where full resource pre-allocation means blocking the resources (i.e., holding the resources so as to be able to assign the resources to a workload). Paragraph 20, pre-allocation means the reservation of resources); and
prior to migrating the client instance to the second set of server resources, releasing the reserved set of server resources to identify any conflicts associated with migrating the client instance to the second set of server resources (Paragraph 28, allocating resources to the schedulers via a pessimistic resource allocator, a semi-pessimistic resource allocator, or an optimistic resource allocator. Schedulers that do not have pre-allocated resources will take a snapshot of the current available resources and plan the decisions based on it. Paragraph 99, conflict identification will recommend the possible conflicts detected in the combination of scheduler decisions. Conflict detection can occur during the scheduler execution, or after all the decisions have been made. An optimistic approach will plan all of the resources (i.e., allocating them) before sending the decisions. Paragraphs 108-109, each workload having a priority where the scheduler with the lower priority is delayed (i.e., releasing the resources that scheduler had in order for a higher priority workload to use them, see paragraph 115)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shil with Amaral because the references involve migration of resources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reservation of resources of Amaral with the teachings of Shil in order to reduce cancellations and schedulers wasting time and improving the performance of the workload combinations (Amaral, Paragraph 121).
	Shil and Amaral did not explicitly disclose to identify any scheduling conflicts associated with migrating the client instance to the second set of server resources by determining whether a scheduled window for migrating the client instance conflicts with performance of another scheduled task; and migrating the client instance to the second set of server resources in response to determining that the second set of server resources are reserved and that no scheduling conflict is identified.
scheduling conflicts associated with migrating the client instance to the second set of server resources by determining whether a scheduled window for migrating the client instance conflicts with performance of another scheduled task (Paragraph 4, virtual computing instance migration between data centers. Paragraph 49, virtualization manager executes compatibility checks to ensure that VM120 can be migrated to the specified destination host. Paragraph 55, when live migrating from a multi-tenant cloud, in which different tenants schedule live migrations at similar times, the migration scheduler staggers the migrations (i.e., no scheduling conflicts) so that each migration can be carried out with low latency and high throughput in order to be completed within a reasonable amount of time); and
	migrating the client instance to the second set of server resources in response to determining that the second set of server resources are reserved and that no scheduling conflict is identified (Paragraph 31, mobility agents 190, 192 perform blocking and synchronization between concurrent local migration workflows. Mobility agent 190 blocks (i.e., reserves) the local VM migration workflow at the point where mobility agent 190 is prepared to receive data from the source host. Likewise, mobility agent 192 blocks (i.e., reserves) the local VM migration workflow at the point where mobility agent 192 is prepared to send data to the destination host. Once both agents are synchronized, they will unblock and proceed with the forwarding process. Paragraph 55, when live migrating from a multi-tenant cloud, in which different tenants schedule live migrations at similar times, the migration scheduler staggers the migrations (i.e., no scheduling conflicts) so that each migration can be carried out with low latency and high throughput in order to be completed within a reasonable amount of time).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shil and Amaral with Maskalik because the references involve migration of resources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of no scheduling conflicts of Maskalik with the teachings of Shil and Amaral in order so that each migration can be carried out with low latency and high throughput (Maskalik, Paragraph 55).
	Regarding claim 13, the limitations of claim 12 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein the request to migrate the client instance comprises a scheduled window associated with when to migrate the client instance (Maskalik, Paragraph 55, when live migrating from a multi-tenant cloud, in which different tenants schedule live migrations (i.e., scheduled window) at similar times, the migration scheduler staggers the migrations so that each migration can be carried out with low latency and high throughput in order to be completed within a reasonable amount of time).
	For motivation, please refer to claim 12.
	Regarding claim 14, the limitations of claim 13 have been addressed. Shil, Amaral, and Maskalik disclosed:
	comprising, in response to determining that there is a scheduling conflict associated with migrating the client instance to the second set of server resources, (Maskalik, Paragraph 55, when live migrating from a multi-tenant cloud, in which different tenants schedule live migrations at similar times (i.e., scheduling conflict), the migration scheduler staggers the migrations (i.e., alternative scheduled window) so that each migration can be carried out with low latency and high throughput in order to be completed within a reasonable amount of time).
	For motivation, please refer to claim 12.
	Regarding claim 15, the limitations of claim 14 have been addressed. Shil, Amaral, and Maskalik disclosed:
	comprising, redetermining any scheduling conflicts associated with migrating the client instance to the second set of server resources based 29SERV:0136on the alternative scheduled window without confirming that topologies of the client instance and the second set of server resources correspond or re-reserving the second set of server resources (Maskalik, Paragraph 55, a live VM migration is high priority and is scheduled as the only migration. However, as latency and throughput of the network improves, the number of parallel live VM migrations is increased (i.e., redetermining). The migration scheduler staggers the migrations (i.e., alternative scheduled window) so that each migration can be carried out (i.e., no scheduling conflicts) with low latency and high throughput in order to be completed within a reasonable amount of time).
	For motivation, please refer to claim 12.	 
	Regarding claim 21, the limitations of claim 1 have been addressed. Shil, Amaral, and Maskalik disclosed:
(Shil, Paragraph 26, SDN module 174 may be compatible with only one type of hypervisor (i.e., architecture of a network). Paragraph 31, MC then performs a compatibility check to determine if there are any incompatibilities between configuration 175 and SDN module 294 (i.e., no incompatibilities, so both client and resources comprises an architecture associated with both).
	Regarding claim 22, the limitations of claim 1 have been addressed. Shil, Amaral, and Maskalik disclosed:
	wherein identifying any scheduling conflicts comprises releasing the reserved second set of allocated resources of the one or more data centers prior to identifying any scheduling conflicts (Amaral, Paragraph 28, allocating resources to the schedulers via a pessimistic resource allocator, a semi-pessimistic resource allocator, or an optimistic resource allocator. Schedulers that do not have pre-allocated resources will take a snapshot of the current available resources and plan the decisions based on it. Paragraph 99, conflict identification will recommend the possible conflicts detected in the combination of scheduler decisions. Conflict detection can occur during the scheduler execution, or after all the decisions have been made. An optimistic approach will plan all of the resources (i.e., allocating them) before sending the decisions. Paragraphs 108-109, each workload having a priority where the scheduler with the lower priority is delayed (i.e., releasing the resources that scheduler had in order for a higher priority workload to use them, see paragraph 115)).
. 
	
	Claims 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shil (US 2020/0012505) in view of Amaral et al. (US 2016/0283270), Maskalik et al. (US 2018/0060117), and Liu et al. (US 2019/0235918).
	Regarding claim 16, the limitations of claim 15 have been addressed. Shil, Amaral, and Maskalik did not explicitly disclose:
	wherein redetermining any scheduling conflicts comprises displaying a prompt that enables a user to retry migrating the client instance to the second set of server resources.
	However, in an analogous art, Liu disclosed wherein redetermining any scheduling conflicts comprises displaying a prompt that enables a user to retry migrating the client instance to the second set of server resources (Paragraph 83, in response to receiving the migration schedule error alerts, users direct the migration scheduler to retry some or all of the failed migration steps).
	One of ordinary skill in the art would have been motivated to combine the teachings of Shil, Amaral, and Maskalik with Liu because the references involve migration of resources, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prompt to retry migration of Liu with the teachings of Shil, Amaral, and Maskalik in order migrate…efficiently (Liu, Paragraph 24).
Regarding claim 23, the limitations of claim 12 have been addressed. Shil, Amaral, and Maskalik did not explicitly disclose:
wherein the request comprises a start time and a threshold duration, and wherein the migration is queued as a task to be performed when the start time is within the threshold duration.
However, in an analogous art, Liu disclosed wherein the request comprises a start time and a threshold duration, and wherein the migration is queued as a task to be performed when the start time is within the threshold duration (Paragraph 23, the migration scheduler interacts with a migration orchestration engine to carry out migrations within a selected time window, such as a relatively short downtime window (i.e., duration). Paragraph 24, selected time window (i.e., start time and duration). Paragraph 43, the migration scheduler determines whether computing resources are available for performing the respective migration specific actions in the request organization migration in the preparation time window, the downtime window selected for carrying out the various migration specific actions. If so (i.e., within threshold duration), the migration schedule engine enqueues the migration specific actions for the request organization migration in the selected preparation time window).
One of ordinary skill in the art would have been motivated to combine the teachings of Shil, Amaral, and Maskalik with Liu because the references involve migration of resources, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the start time and duration of (Liu, Paragraph 24).
	

Claims 17, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Shil (US 2020/0012505) in view of Amaral et al. (US 2016/0283270), Maskalik et al. (US 2018/0060117), and Sathyanarayana (US 2015/0331715).
Regarding claim 17, the limitations of claim 12 have been addressed. Shil, Amaral, and Maskalik did not explicitly disclose:
	comprising attempting to create a change request associated with enabling modification of the second set of server resources; in response to determining that the change request was not created, reattempting to create the change request without confirming that topologies of the client instance and the second set of server resources correspond or re-reserving the second set of server resources.
	However, in an analogous art, Sathyanarayana disclosed comprising attempting to create a change request associated with enabling modification of the second set of server resources (Paragraph 16, if the required platform resources are not available, determining an achievable service level and proceeding with the migration using the reduced, but achievable, service level (i.e., change request). Paragraph 60, source compute node reserves the currently available platform resources (i.e., modification of sever resources) to perform the migration within the achievable service level);
in response to determining that the change request was not created, reattempting to create the change request without confirming that topologies of the (Paragraph 66, if the achievable service level is not acceptable (i.e., change request not created), the data center manager cancels the migration of the virtual machine. After cancellation, the data center manager can reschedule, resubmit, or otherwise redo the migration on the same compute nodes or on different compute nodes). 
One of ordinary skill in the art would have been motivated to combine the teachings of Shil, Amaral, and Maskalik with Sathyanarayana because the references involve migration of resources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the change request of Sathyanarayana with the teachings of Shil, Amaral, and Maskalik in order to improve the reliability and performance of the virtual machine migration (Sathyanarayana, Paragraph 16).
	Regarding claim 19, the limitations of claim 12 have been addressed. Shil, Amaral, and Maskalik did not explicitly disclose:
	attempting to create a move context associated with migrating the client instance;
in response to determining that the move context was not created, reattempting to create the move context without confirming that topologies of the client instance and the second set of server resources correspond or re-reserving the second set of server resources.
	However, in an analogous art, Sathyanarayana disclosed attempting to create a move context associated with migrating the client instance (Sathyanarayana, Paragraph 16, data center manager directs a source compute node to migrate a virtual machine to a destination compute node (i.e., move request));
	in response to determining that the move context was not created, reattempting to create the move context without confirming that topologies of the client instance and the second set of server resources correspond or re-reserving the second set of server resources (Sathyanarayana, Paragraph 66, if the achievable service level is not acceptable (i.e., move context not created), the data center manager cancels the migration of the virtual machine. After cancellation, the data center manager can reschedule, resubmit, or otherwise redo the migration on the same compute nodes or on different compute nodes).
 	One of ordinary skill in the art would have been motivated to combine the teachings of Shil, Amaral, and Maskalik with Sathyanarayana because the references involve migration of resources, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the move context of Sathyanarayana with the teachings of Shil, Amaral, and Maskalik in order to improve the reliability and performance of the virtual machine migration (Sathyanarayana, Paragraph 16).

Claims 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Shil (US 2020/0012505) in view of Amaral et al. (US 2016/0283270), Maskalik et al. (US 2018/0060117), Sathyanarayana (US 2015/0331715), and Liu et al. (US 2019/0235918).
Regarding claim 18, the limitations of claim 17 have been addressed. Shil, Amaral, Maskalik, and Sathyanarayana did not explicitly disclose:
wherein reattempting to create the change request comprises displaying a prompt that enables a user to retry migrating the client instance to the second set of server resources.
However, in an analogous art, Liu disclosed wherein reattempting to create the change request comprises displaying a prompt that enables a user to retry migrating the client instance to the second set of server resources (Paragraph 83, in response to receiving the migration schedule error alerts, users direct the migration scheduler to retry some or all of the failed migration (i.e., change) steps).
One of ordinary skill in the art would have been motivated to combine the teachings of Shil, Amaral, Maskalik, and Sathyanarayana with Liu because the references involve migration of resources, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prompt to retry migration of Liu with the teachings of Shil, Amaral, Maskalik, and Sathyanarayana in order migrate…efficiently (Liu, Paragraph 24).
	Regarding claim 20, the limitations of claim 19 have been addressed. Shil, Amaral, Maskalik, and Sathyanarayana did not explicitly disclose:
	wherein reattempting to create the move context comprises displaying a prompt that enables a user to retry migrating the client instance to the second set of server resources.
(Paragraph 23, migration scheduler schedules and enqueues organization migrations each of which moves both application data and application services (i.e., move context) of an organization from one system instance of a computing system to another system instance of the computing system. Paragraph 83, in response to receiving the migration schedule error alerts, users direct the migration scheduler to retry some or all of the failed migration steps).
One of ordinary skill in the art would have been motivated to combine the teachings of Shil, Amaral, Maskalik, and Sathyanarayana with Liu because the references involve migration of resources, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prompt to retry migration of Liu with the teachings of Shil, Amaral, Maskalik, and Sathyanarayana in order migrate…efficiently (Liu, Paragraph 24).


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C. Nguyen whose telephone number is (571) 270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443